Name: Commission Regulation (EEC) No 428/85 of 20 February 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 51 /26 Official Journal of the European Communities 21 . 2. 85 COMMISSION REGULATION (EEC) No 428/85 of 20 February 1985 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (  '), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 3589/84 Q, as last amended by Regulation (EEC) No 390/85 (8) ; Whereas , in the absence of the indicative price for the 1985/86 marketing year for colza and rape seed , in case of advance fixing for July 1985, the amount of the subsidy on these products has been obtainable only on the basis of the indicative price proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore , be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas, for the period 13 to 19 February 1985, for certain currencies :  for the current month , the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3589/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto . 2 . The amount of the subsidy in the case of advance fixing for July 1985 will , however, for colza and rape seed, be confirmed or replaced as from 21 February 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year. Article 2 This Regulation shall enter into force on 21 February 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 2) OJ No L 26, 31 . 1 . 1985, p. 12 . 3) OJ No L 132, 21 . 5 . 1983, p. 33 . j OJ No L 90, 1 . 4 . 1984, p. 1 . ') OJ No L 167, 25 . 7 . 1972, p. 9 . 6 OJ No L 143 , 30 . 5 . 1984, p. 4 . 0 OJ No L 332, 20 . 12. 1984, p . 63 . (8 ) OJ No L 46, 15 . 2 . 1985, p. 30 . 21 . 2 . 85 Official Journal of the European Communities No L 51 /27 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 9,840 26,22 29,55 456,69 57,97 82,80 7,381 5,016 14 091 703,50 10,500 27,79 31,31 487,32 62,54 88,36 7,876 5,428 15031 763,90 10,163 27,08 30,47 471,68 59,40 85,52 7,617 5,197 14 237 729,43 10,163 27,33 30,75 470,07 58,25 85,52 7,542 5,197 13 937 729,43 10,131 27,26 30,66 468,58 58,02 85,25 7,518 5,176 13 890 726,39 4,281 (') 14,11 (') 15,74 (') 184,97 (') 17,85 0 35,17 0 2,585 0 1,557 0 4 564 0 196,80 0 (') On the basis of the Commission s proposal concerning the indicative price and subject to confirmation by the Council s decision . ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 18,309 46,59 52,50 849,75 115,56 1 54,07 13,734 10,191 26 023 1 458,89 19,211 48,72 54,90 891,62 121,82 161,66 14,410 10,757 27 312 1 541,87 19,255 48,86 55,01 893,66 121,50 162,03 14,437 10,785 27 052 1 546,06 19,382 49,42 55,63 897,89 121,21 163,10 14,455 10,867 26 926 1 558,14 19,382 49,42 55,63 897,89 121,21 163,10 14,455 10,867 26 926 1 558,14 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM F! Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr 2,224100 2,520890 44,697600 6,805690 7,960750 0,714136 0,617594 1 373,07 90,409100 2,217770 2,516060 44,730200 6,810730 7,960210 0,716926 0,619737 1 378,14 90,408400 2,210900 2,510470 44,761600 6,817250 7,969100 0,719710 0,621847 1 383,99 90,415600 2,204670 2,505270 44,796300 6,825220 7,971870 0,722130 0,623497 1 389,67 90,431500 2,204670 2,505270 44,796300 6,825220 7,971870 0,722130 0,623497 1 389,67 90,431500 2,188320 2,489890 44,909900 6,852450 7,981320 0,728633 0,626506 1 407,21 90,543900